Citation Nr: 0019388	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

Entitlement to an effective date prior to December 16, 1992 
for the award of special monthly compensation at the 
housebound rate.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





INTRODUCTION

The veteran served on active duty from June 1962 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The case was previously before the Board in November 1998, 
when the Board granted service connection for reflux 
esophagitis and denied service connection for a brain 
disability to include brain damage and seizures.  The Board 
remanded the issue of entitlement to an effective date prior 
to December 16, 1992 for the award of special monthly 
compensation at the housebound rate for consideration in 
light of the grant of service connection for reflux 
esophagitis.  


REMAND

Pursuant to the Board's grant of service connection for 
reflux esophagitis, the RO evaluated the disability in a 
February 1999 rating decision.  The reflux esophagitis was 
rated as 10 percent disabling from April 1984.  In January 
2000, the RO received a Notice of Disagreement.  The 
representative's insightful presentation has pointed out that 
the grant of a higher evaluation for the reflux esophagitis 
could meet the schedular criteria for housebound benefits and 
result in an earlier effective date.  Therefore, the 
effective date issue is inextricably intertwined with the 
rating of the esophagitis and the rating issue must be 
developed before the Board can address the effective date 
issue.  



The case is REMANDED to the RO for the following:  

The RO must take all actions required 
following receipt of a Notice of 
Disagreement, including the issuance of a 
Statement of the Case on the issue of 
entitlement to an increased rating for 
reflux esophagitis.  

If the appellant files a timely appeal of 
the increased rating issue, that issue 
should be certified and the case returned 
to the Board.  

If the appellant does not file a timely 
appeal of the increased rating issue, the 
Board will not have jurisdiction of the 
evaluation of the reflux esophagitis.  

Following completion of these actions and review of the 
claims by the RO, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



